Case 2:20-cr-00066-PSG Document 18 Filed 06/23/20 Page 1 of 4 Page ID #:37
                                                                                                            V
                                                                                 FILED
                                                                             U.S. DISTRICT COURT
                                                                      CLERK,

                                                                            J~~~1 23 ?~l?
   2                                                                                     OF CALI
                                                                     ~ ENTRAL DISYRM~~          n,~p',►TY
   3                                                                 B Y _ ,i _       _-----

   4
   5
   6                            UNITED STATES DISTRICT COURT
   7                           CENTRAL DISTRICT OF CALIFORNIA
   8
          ~ UNITED STATES OF AMERICA,
   a
  10                                     Plaintiff,      ~ CASE NO.           ~(Z Z o- b 6 — ~(?
  11                           v.
  12                                                        ORDER OF DETENTION
              Gt'~p~          ~~-M~~o N~
  13
  14 '~                                  Defendant.
  15
  16                                                        I.
  17           A. (~ On motion of the Government in a case allegedly involving:
  18                1. ()   a crime of violence.
  19               2. ()    an offense with maximum sentence of life imprisonment or death.
  20                3. (~narcotics or controlled substance offense with maximum sentence
  21                        of ten or more years .
  22               4. ()    any felony -where the defendant has been convicted of two or more
  23                        prior offenses described above.
  24                5. ()   any felony that is not otherwise a crime of violence that involves a
  25                        minor victim, or possession or use of a firearm or destructive device
  26                        or any other dangerous weapon, or a failure to register under 18
  27                        U.S.0 § 2250.
  28          B. (~ On motion by the Government / ( ) on Court's own motion, in a case

                                    ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

          CR-94 (06/07)                                                                                     Page I of 4
Case 2:20-cr-00066-PSG Document 18 Filed 06/23/20 Page 2 of 4 Page ID #:38




    1                       allegedly involving:
   2             (~ n the further allegation by the Government of:
   3               1.          a serious risk that the defendant will flee.
   4               2.()        a serious risk that the defendant will:
   5                     a.()obstruct or attempt to obstruct justice.
   6                     b.()threaten, injure, or intimidate a prospective witness or juror or
   7                           attempt to do so.
   s          C. The Government( is/()is not entitled to a rebuttable presumption that no
   9               condition or combination ofconditions will reasonably assure the defendant's
  10               appearance as required and the safety of any person or the community.
  11
  12                                                       II.
  13          A~ The Court finds that no condition or combination of conditions will
  14                        reasonably assure:
  15               1.() the appearance ofthe defendant as required.
  16                 () and/or
  17               2.          the safety of any person or the community.
  18          B.            The Court finds that the defendant has not rebutted by sufficient
  19                        evidence to the contrary the presumption provided by statute.
  20
  21                                                       III.
  22          The Court has considered:
  23          A. the nature and circumstances ofthe offenses)charged, including whether the
  24               offense is a crime ofviolence,a Federal crime ofterrorism, or involves a minor
  25               victim or a controlled substance, firearm, explosive, or destructive device;
  26          B. the weight ofevidence against the defendant;
  27 ',       C. the history and characteristics of the defendant; and
  28          D. the nature and seriousness ofthe danger to any person or to the community.

                                    ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

          CR-94(06/07)                                                                      Page 2 of ~
Case 2:20-cr-00066-PSG Document 18 Filed 06/23/20 Page 3 of 4 Page ID #:39




   1                                                      IV.
   2         The Court also has considered all the evidence adduced at the hearing and the
   3         arguments and/or statements of counsel, and the Pretrial Services
   4         Report/recommendation.
   5

   6                                                       V.
   7         The Court bases the foregoing findings) on the following:
   S         A.() As to flight risk:
   9

  fBl

  11

  12

  13

  14

  15

  16        B~) As to danger:
  ~~              ~ n~-~n~--- n\          oft •.ter' a~c~'~'~ A~- 1~ v`~- `~-~~
  is                                                               r
  19

  20

  21

  22

  23

  24                                                      VI.
  25        A.() The Court finds that a serious risk exists that the defendant will:
  26                   1.()obstruct or attempt to obstruct justice.
  27                   2.()attempt to/( )threaten, injure or intimidate a witness or juror.
  28

                                   ORDER OF DETENTION AFTER HEARING(l8 U.S.C. §3142(1))

        CR-94(06/07)                                                                      Page 3 of4
Case 2:20-cr-00066-PSG Document 18 Filed 06/23/20 Page 4 of 4 Page ID #:40




    1          B. The Court bases the foregoing findings) on the following:
   2

   3

   4

   5

   6

   7

   8

   9                                                     VII.
  10 '~

  11           A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
  12          B. IT IS FURTHER ORDERED that the defendant be committed to the custody
  13               ofthe Attorney General for confinement in a corrections facility separate, to
  14               the extent practicable, from persons awaiting or serving sentences or being
  15               held in custody pending appeal.
  16          C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
  17               opportunity for private consultation with counsel.
  18          D. IT IS FURTHER ORDERED that, on order ofa Court ofthe United States
  19               or on request of any attorney for the Government,the person in charge ofthe
  20               corrections facility in which the defendant is confined deliver the defendant
  21              to a United States marshal for the purpose of an appearance in connection
  22               with a court proceeding.
  23

  24

  25
                            ;~ rL.3~ vLa
  26      DATED:
                                                            TED          TE              IST   TE JUDGE
  27
                                                                    'i ~,U~ l. ~~Q~~6i~~
  28

                                  ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

          CR-94(06/07)                                                                             Page 4 of4 ~
